Exhibit 10.2

AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT

This AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT (“Agreement”) is made and
entered into as of December 21, 2017, by and between Blackstone TM L.L.C. (
“Licensor”) and Blackstone Mortgage Trust, Inc., a Maryland corporation formerly
known as Capital Trust, Inc. (“Licensee”).

WHEREAS, Licensor is the owner of the service mark, corporate name and trade
name “Blackstone”, U.S. Registration Nos. 1,986,927 and 2,374,887; as well as
trademark “BXMT”, U.S. Registration No. 4,501,757 and, in each case, all
common-law rights related thereto (collectively, the “Licensed Marks”);

WHEREAS, Licensee is a real estate finance company that conducts its operations
as a real estate investment trust (the “Licensee Business”);

WHEREAS, Licensor and Licensee previously entered into the Trademark License
Agreement, effective as of May 6, 2013 (the “Original Agreement”); and

WHEREAS, Licensor and Licensee have agreed to amend and restate the Original
Agreement on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

  1.

Grant of Rights; Sublicensing. 

Section 1.1. License Grant. Subject to the terms and conditions herein, Licensor
hereby grants to Licensee a fully paid-up, royalty-free, non-exclusive,
non-transferable (subject to Section 9), worldwide license to use the Licensed
Marks during the Term of this Agreement, solely (a) as a trademark, in
connection with the Licensee Business or (b) as part of the corporate name or
trade name “Blackstone Mortgage Trust,” “Blackstone Mortgage Trust, Inc.,” or
“BXMT” (including in the form set forth on Schedule A hereto) (collectively, the
“Company Name”).

Section 1.2. Sublicensing. Licensee shall not sublicense its rights under this
Agreement except to a current or future subsidiary of Licensee, provided that
(a) prior written notice of such sublicensing shall be provided to Licensor,
(b) no such subsidiary shall use the Licensed Marks as part of a name other than
its name or the Company Name and (c) any such sublicense shall terminate
automatically, with no need for written notice, if (x) such entity ceases to be
a subsidiary of Licensee, (y) this Agreement terminates for any reason or
(z) Licensor gives notice of such termination. Licensee shall be responsible for
any such sublicensee’s compliance with the provisions of this Agreement, and any
breach by a sublicensee of any such provision shall constitute a breach of this
Agreement by Licensee.



--------------------------------------------------------------------------------

Section 1.3. Subsidiaries. Neither Licensee nor any of its current or future
subsidiaries shall use any trademark, corporate name, trade name or logo of
Licensor (other than the Licensed Marks) without the prior written consent of
Licensor in its sole discretion.

Section 1.4. Reservation of Rights. All rights not expressly granted to Licensee
in this Agreement are reserved to Licensor.

2. Ownership. Licensee acknowledges and agrees that, as between the parties,
Licensor is the sole owner of all right, title and interest in and to the
Licensed Marks. Licensee agrees not to do anything inconsistent with such
ownership, including (i) filing to register any trademark or service mark
containing the Licensed Marks or anything confusingly similar thereto or
(ii) directly or indirectly challenging, contesting or otherwise disputing the
validity or enforceability of, or Licensor’s ownership of or right, title or
interest in, the Licensed Marks (and the associated goodwill), including without
limitation, arising out of or relating to any third-party claim, allegation,
action, demand, proceeding or suit (“Action”) regarding enforcement of this
Agreement or involving any third party. The parties intend that any and all
goodwill in the Licensed Marks arising from Licensee’s or any applicable
sublicensee’s use of the Licensed Marks shall inure solely to the benefit of
Licensor. Notwithstanding the foregoing, in the event that Licensee or any
permitted sublicensee is deemed to own any rights in the Licensed Marks,
Licensee hereby irrevocably assigns (or shall cause such sublicensee to assign),
without further consideration, such rights to Licensor together with all
goodwill associated therewith.

3. Registration. Licensor agrees that Licensee (and any permitted sublicensee)
may register or may have registered the Company Name as a corporate name,
provided in each case that such registration shall not grant Licensee any
interest in the Licensed Marks. Licensee has not and shall not register a domain
name or a social media identifier containing or comprising the Licensed Marks
without Licensor’s prior written consent, which shall not be unreasonably
withheld, provided that (a) at Licensor’s option, Licensee may serve as the
registrant or owner of record of such domain name or social media identifier,
and (b) if Licensor allows Licensee to serve as the registrant or owner of
record of such domain name or social media identifier, such registration shall
not grant Licensee any interest in the Licensed Marks.

 

  4.

Use of the Company Name and Licensed Marks.

Section 4.1. Quality Control. Licensee and its permitted sublicensees shall use
the Licensed Marks in a manner consistent with Licensor’s high standards of and
reputation for quality, and in accordance with good trademark practice wherever
the Licensed Marks are used. Licensee shall not take any action that could
reasonably be expected to be detrimental to the Licensed Marks or the goodwill
associated therewith. Licensee shall use with the Licensed Marks any applicable
trademark notices as may be requested by Licensor or required under applicable
laws.

Section 4.2. Samples. Upon request by Licensor, Licensee shall furnish to
Licensor representative samples of all advertising and promotional materials
that use the Licensed Marks, in any media or format. Licensee shall make any
changes to such materials that Licensor requests to comply with Section 4.1, or
to preserve the validity of Licensor’s rights in the Licensed Marks.

 

2



--------------------------------------------------------------------------------

Section 4.3. Compliance with Laws. Licensee shall, at its sole expense, comply
at all times with all applicable laws, regulations, exchange, guidelines and
other rules and reputable industry practice pertaining to the Licensee Business
and the use of the Licensed Marks.

 

  5.

Termination.

Section 5.1. Term. The term of this Agreement (“Term”) commenced on May 6, 2013
and continues in perpetuity, unless termination occurs pursuant to the other
provisions of this Section 5.

Section 5.2. Termination for Convenience. Either party may terminate this
Agreement for any reason upon 90 days’ prior written notice to the other party.
Upon notification of termination by Licensee under this Section 5.2, Licensor
may elect to effect termination of this Agreement immediately at any time after
30 days from the date of such notification.

Section 5.3. Termination for Breach. If either party materially breaches one or
more of its obligations hereunder, the other party may terminate this Agreement,
effective upon written notice, if the breaching party does not cure such breach
within 15 days after written notice thereof (or any mutually-agreed extension).
Licensor may terminate this Agreement immediately, effective upon written
notice, if Licensee violates or attempts to violate Section 9.

Section 5.4. Termination of Management Agreement. This Agreement shall terminate
automatically without notice and immediately if (a) BXMT Advisors L.L.C. or
another affiliate of Licensor is no longer acting as manager (any such entity,
the “Manager”) to Licensee under the Second Amended and Restated Management
Agreement, dated as of October 23, 2014 (as the same may be amended, modified or
otherwise restated, the “Management Agreement”), or a similar agreement, or
(b) if the Manager is no longer an affiliate of Licensor. Upon notification of
termination or non-renewal of the Management Agreement by Licensee to Manager,
Licensor may elect to effect termination of this Agreement immediately at any
time after 30 days from date of such notification. The term “affiliate” as used
herein shall have the meaning given to such term in the Management Agreement.

Section 5.5. Termination for Bankruptcy. Licensor has the right to terminate
this Agreement immediately upon written notice to Licensee if (a) Licensee makes
an assignment for the benefit of creditors; (b) Licensee admits in writing its
inability to pay debts as they mature; (c) a trustee or receiver is appointed
for a substantial part of Licensee’s assets or (d) to the extent termination is
enforceable under local law, a proceeding in bankruptcy is instituted against
Licensee which is acquiesced in, is not dismissed within 120 days, or results in
an adjudication of bankruptcy. In the event of any of the foregoing, Licensor
shall have the right, in addition to its other rights and remedies, to suspend
Licensee’s rights regarding the Licensed Marks while Licensee attempts to remedy
the situation.

Section 5.6. Effect of Termination; Survival. Upon termination of this Agreement
for any reason, (a) Licensee shall immediately, except as required by law,
regulation or exchange rules, (i) cease all use of the Licensed Marks, (ii) at
Licensor’s option, cancel or transfer to

 

3



--------------------------------------------------------------------------------

Licensor any corporate names, domain names or social media identifiers
containing or comprising the Licensed Marks, (iii) cease all use of the Licensed
Marks in connection with the New York Stock Exchange or any other applicable
exchange and (iv) destroy all existing materials in any media in its possession
or control and bearing the Licensed Marks, in each case, at Licensee’s expense;
and (b) the parties shall cooperate so as to best preserve the value of the
Licensed Marks. Section 3, this Section 5.6, and Sections 7.2, 7.3, 8, 9 and 10
shall survive termination of this Agreement.

6. Infringement. Licensee shall notify Licensor promptly after it becomes aware
of any actual or threatened infringement, imitation, dilution, misappropriation
or other unauthorized use or conduct in derogation (“Infringement”) of the
Licensed Marks. Licensor shall have the sole right to bring any Action to remedy
the foregoing, and Licensee shall cooperate with Licensor in same, at Licensor’s
expense.

 

  7.

Representations and Warranties; Limitations.

Section 7.1. Each party represents and warrants to the other party that:

(a) This Agreement is a legal, valid and binding obligation of the warranting
party, enforceable against such party in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights and remedies generally, and subject,
as to enforceability, to the effect of general principles of equity (regardless
of whether enforcement is considered in a proceeding at law or in equity);

(b) The warranting party is not subject to any judgment, order, injunction,
decree or award of any court, administrative agency or governmental body that
would or might interfere with its performance of any of its material obligations
hereunder; and

(c) The warranting party has full power and authority to enter into and perform
its obligations under this Agreement in accordance with its terms.

Section 7.2. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1, LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THIS
AGREEMENT OR THE LICENSED MARKS, AND EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES, INCLUDING ANY WITH RESPECT TO TITLE,
NON-INFRINGEMENT, MERCHANTABILITY, VALUE, RELIABILITY OR FITNESS FOR USE.
LICENSEE’S USE OF THE LICENSED MARKS IS ON AN “AS-IS” BASIS.

Section 7.3. EXCEPT WITH RESPECT TO LICENSEE’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 8, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES (INCLUDING
LOST PROFITS OR GOODWILL, BUSINESS INTERRUPTION AND THE LIKE) RELATING TO THIS
AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

4



--------------------------------------------------------------------------------

  8.

Indemnification.

Section 8.1. Indemnity by Licensee. Licensee will defend at its expense,
indemnify and hold harmless Licensor and its affiliates and their respective
directors, officers, employees, agents and representatives from any losses,
liabilities, damages, awards, settlements, judgments, fees, costs or expenses
(including reasonable attorneys’ fees and costs of suit) arising out of or
relating to any third-party Action against any of them that arises out of or
relates to (i) any breach by Licensee of this Agreement or its warranties,
representations, covenants and undertakings hereunder; (ii) Licensee’s operation
of the Licensee Business; or (iii) any claim that Licensee’s use of the Licensed
Marks, other than as explicitly authorized by this Agreement, Infringes the
rights of a third party.

Section 8.2. Indemnification Procedure. Licensor will promptly notify Licensee
in writing of any indemnifiable claim and promptly as practicable tender its
defense to Licensee. Any delay in such notice will not relieve Licensee from its
obligations to the extent it is not prejudiced thereby. Licensor will cooperate
with Licensee at Licensee’s expense. Licensee may not settle any indemnified
claim without Licensor’s prior, written consent, in Licensor’s sole
discretion. Licensor may participate in its defense with counsel of its own
choice at its own expense.

9. Assignments. Licensee may not assign, transfer, pledge, mortgage or otherwise
encumber this Agreement or its right to use the Licensed Marks, in whole or in
part, without the prior written consent of Licensor in its sole discretion,
except to a successor organization that is solely the result of a name change by
Licensee. For the avoidance of doubt, a merger, change of control,
reorganization or sale of all or substantially all of the stock of Licensee
shall be deemed an “assignment” requiring such consent, regardless of whether
Licensee is the surviving entity. Licensee acknowledges that its identity is a
material condition that induced Licensor to enter into this Agreement. Any
attempted action in violation of the foregoing shall be null and void ab initio
and of no force or effect, and shall result in immediate termination of this
Agreement. In the event of a permitted assignment hereunder, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

  10.

Miscellaneous.

Section 10.1. Notice. Any notices that may or are required to be given hereunder
by any party to another shall be deemed to have been duly given if
(i) personally delivered, when received, (ii) sent by U.S. Express Mail or
recognized overnight courier, on the second following business day (or third
following business day if mailed outside the United States), (iii) delivered by
electronic mail, when received or (iv) posted on a password protected website
maintained by the Manager and for which the Licensee has received access
instructions by electronic mail, when posted:

 

5



--------------------------------------------------------------------------------

 

LICENSOR:

 

Blackstone TM L.L.C.

345 Park Avenue

New York, NY 10154

Attention: Tabea Hsi

email: Tabea.Hsi@blackstone.com

Attention: Matthew Anderson

email:

matthew.Anderson@blackstone.com

  

LICENSEE:

 

Blackstone Mortgage Trust, Inc.

345 Park Avenue, 42nd Floor

New York, NY 10154

Attention: Leon Volchyok

email:Leon.Volchyok@blackstone.com

Section 10.2. Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements (including,
without limitation, any prior agreements between the Licensee and Manager),
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

Section 10.3. Amendments. Neither this Agreement, nor any terms hereof, may be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto.

Section 10.4. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATE
DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY ACTION
OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE LAYING OF VENUE IN SUCH COURT.

Section 10.5. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT.

Section 10.6. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 10.7. Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of this Agreement,
and all matters incident thereto.

 

6



--------------------------------------------------------------------------------

Section 10.8. Section Headings. The section and subsection headings in this
Agreement are for convenience in reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.

Section 10.9. Counterparts. This Agreement may be executed by the parties to
this Agreement in any number of separate counterparts (including by facsimile),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

Section 10.10. Entire Agreement. This Agreement and the Schedule herewith
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between the parties with respect to such subject matter, including the Original
Agreement, which is no longer in force.

Section 10.11. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

 

BLACKSTONE TM L.L.C.         BLACKSTONE MORTGAGE TRUST, INC. By:  
/s/ Tabea Hsi                             By:   /s/ Leon
Volchyok                                                        Name: Tabea Hsi
          Name:   Leon Volchyok                                                 
  Title: Assistant Secretary           Title:   Head of Legal and Compliance    
          and Secretary

 

8



--------------------------------------------------------------------------------

SCHEDULE A

 

LOGO [g470827g0131220504818.jpg]

 

9